DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 05/24/21 has been entered and made off record.

Response to Arguments
2.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 1-3, 7-11, 16-17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford [US Pub. No.: 2014/0362110 A1] in view of Parada Gomez et al., [US Patent No.: 8,179,604 B1].
Re. Claim 1, Stafford discloses:
An apparatus [HMD device | Fig. 2d el 104], comprising: a receiver configured to receive a signal containing formatted encoded display data [the HMD is capable of receiving audio and video |0027] and to extract encoded display data from the signal [HMD 104 can extract and render received audio and video data |0027];
a decoder configured to decode the encoded display data to provide display data [the image data captured by the digital cameras 274, 275 and 278 is decoded by the video decoder 255 and sent to the microcontroller 268 for display of images on the display screen 266 |0073]; 
and a display configured to display the display data [266 display screen configured display data |Fig. 2D], wherein the display comprises glasses [HMD is interpreted as being equivalent to glasses 104 |Fig. 1 101, 0027] and wherein the decoder is configured to decode the encoded display data when the glasses are authorized to receive display [The HMD 1045 includes a  WAC 258 which also includes a decoder to decode the encoded media data… wherein the access card authorizes HMD to receive encoded images 0063-0066 |0027] 
Stafford does not distinctly disclose:
wherein operation of the decoder is contingent upon authorization of the glasses to receive the display data.
However in the field of endeavor Parada Gomez discloses:
wherein operation of the decoder is contingent upon authorization of the glasses to receive the display data [upon determining that item identifier obtained by decoding the surface pattern on the ring 506 (or other hand-wearable item) matches the predetermined identifier of the HMD 502 include authorizing additional applications | Col 15 Lines 35-45].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Stafford with Prada Gomez to execute an authentication or authorization application that enables and/or permits additional programs or applications to run on the HMD 502 (e.g., on a processor of the HMD 502) [Col 15 Lines 35-45].

Re. Claim 2, Stafford discloses:
wherein the receiver comprises a wireless receiver [A communications circuit of the HMD 104 receives the media data as a media stream from the computer 172 and sends the media data to the microcontroller of the HMD 104 for interpretation and display on the display screen of the HMD 104, wherein connection is wired or wireless |0037, 0040].


at least one motion sensor [HMD el 262 motion sensing components |Fig. 2D el 104], wherein the decoder is configured to decode based on user input received via the at least one motion sensor [Based on the user input, the optical setting is adjusted for rendering the images at the HMD for the user. The adjusted optical setting is used for rendering interactive images, such as image data related to a game or a video, etc., for the user at the HMD |0010].

Re. Claim 7, Stafford discloses 
a key fill port [ports for control or data sharing |0100, 0111], wherein the decoder is configured to decode the encoded display data based on a key received via the key fill port [Ports can be used by HMD for decoding media data | 0100, 0111].

Re. Claim 8, Stafford discloses:
a camera [camera |Fig.1 el 171], wherein the camera is configured to capture a machine-readable code on the remote device [a portion of input data based on the head motions and/or hand motions are captured by the observation camera 171 that is connected to the computer 172. Wherein this connection can be wired or wireless |0040 Fig. 1 el 171], wherein the decoder is configured to decode based on the captured machine-readable code [decode based on captured code |0010].

Re. Claim 9, Stafford discloses:
An apparatus [Fig. 1], comprising: a processor configured to generate display data [processor generates media data |0036];
[the HMD is capable of receiving audio and video |0027];
and a transmitter configured to format the encoded display data for transmission as formatted encoded display data [transceiver configured to transmit encoded Audio and video signals |0083], wherein the formatted encoded display data is configured to be received [the HMD is capable of receiving audio and video |0027], decoded, and displayed at a display remote from the apparatus [the image data captured by the digital cameras 274, 275 and 278 is decoded by the video decoder 255 and sent to the microcontroller 268 for display of images on the display screen 266 |0073] 
Stafford does not distinctly disclose:
wherein the encoder is distinct from the transmitter.
However in the field of endeavor Parada Gomez discloses:
wherein the encoder is distinct from the transmitter [Fig. 2 el 212 transceiver is separate and or distinct from encoder].
[See Motivation in claim 1]


Re. Claim 10, Stafford discloses:
wherein the transmitter comprises a wireless transmitter [transceiver configured to transmit Audio and video signals |0083].

Re. Claim 11, Stafford discloses:
wherein the encoder is configured to secure the data from unintended recipients [encoder can secure or control access from unintended users |0055].

Re. Claim 16, Stafford discloses:
A method, comprising: receiving, by a receiver of display glasses, a signal containing formatted encoded display data [the HMD is capable of receiving audio and video |0027];
extracting, by the receiver, encoded display data from the signal [HMD 104 can extract and render received audio and video data |0027];
decoding, by a decoder of the display glasses [HMD has a video decoder for decoding Audio video data |Fig. 2D el 255], the encoded display data to provide display data when the glasses are authorized to receive display data from a remote device [The HMD 1045 includes a WAC 258 which also includes a decoder to decode the encoded media data… wherein the access card authorizes HMD to receive encoded images 0063-0066 |0027], and displaying [266 display screen |Fig. 2D], on a display of the display glasses [HMD is interpreted as being equivalent to glasses 104 |Fig. 1 101, 0027], the display data [266 display screen configured display data |Fig. 2D].
Stafford does not distinctly disclose:
wherein operation of the decoder is contingent upon authorization of the glasses to receive the display data.
However in the field of endeavor Parada Gomez discloses:
[upon determining that item identifier obtained by decoding the surface pattern on the ring 506 (or other hand-wearable item) matches the predetermined identifier of the HMD 502 include authorizing additional applications | Col 15 Lines 35-45].
[See motivation in claim 1]

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 7.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 4-6, 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Prada Gomez in further view of Shrubsole et al., [US Pub. No.: 2017/0359456 A1].
Re. Claim 4, The combination Stafford and Prada Gomez does not distinctly disclose:
wherein the decoder is configured to decrypt the encoded display data with a private key of a key pair system, wherein the encoded display data was encrypted with a public key of the key pair system.
However in the same field of endeavor Shrubsole discloses:
wherein the decoder is configured to decrypt the encoded display data with a private key of a key pair system [Head wearable device has decoder capable of decoding encoded media data with a private key |0085], wherein the encoded display data was encrypted with a public key of the key pair system [encoded media data is encrypted with a public key |0069 & 0085].


Re. Claim 5, Stafford does not distinctly disclose:
a label indicative of a key, wherein the key is configured to be used by an encoder to encrypt the display data.
However in the same field of endeavor Shrubsole discloses:
a label indicative of a key [Link key is equivalent to a label |0085], wherein the key is configured to be used by an encoder to encrypt the display data [key is set be used by encoder to encrypt data |0085].
[See motivation in claim 4]

Re. Claim 6, The combination Stafford and Prada Gomez does not distinctly disclose:
wherein the display is configured to display a machine-readable key, wherein the key is used by the encoder to encode the display data.
However in the same field of endeavor Shrubsole discloses:
wherein the display is configured to display a machine-readable key [digital signature is equivalent to a machine readable key |0085], wherein the key is used by the encoder to encode the display data [key is encoded and then decoded by the display |0085].
[See motivation in claim 4]


wherein the encoder is configured to encrypt the display data with a public key of a key pair system to be decryptable by a private key of the key pair system.
However in the same field of endeavor Shrubsole discloses:
wherein the encoder is configured to encrypt the display data with a public key of a key pair system to be decryptable by a private key of the key pair system [display data is encrypted with public or private key based on pairing system |0085, 0109].
[See motivation in claim 4]

Re. Claim 13, The combination Stafford and Prada Gomez does not distinctly disclose:
a user interface configured to receive a key from a user of the apparatus, wherein the key is used by the encoder to encode the display data.
However in the same field of endeavor Shrubsole discloses:
a user interface configured to receive a key from the user, wherein the key is used by the encoder to encode the display data [Pairing system includes a user interface for request and response protocol |0085, 0109].
[See motivation in claim 4]

Re. Claim 14, The combination Stafford and Prada Gomez does not distinctly disclose:
a camera configured to capture a key from the display, wherein the key is used by the encoder to encode the display data.
However in the same field of endeavor Shrubsole discloses:
[image recognition is to capture a key for establishing a connection |0086].
[See motivation in claim 4]

Re. Claim 15, The combination Stafford and Prada Gomez does not distinctly disclose:
a display configured to provide a key, wherein the encoded display data is decodable based on the key provided by the display.
However in the same field of endeavor Shrubsole discloses:
a display configured to provide a key, wherein the encoded display data is decodable based on the key provided by the display [encoded key data is displayed and therefore decoded based on key |0085-0086].
[See motivation in claim 4]

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 19. This claim is interpreted and rejected for the same reason set forth in claim 6.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0095542 A1
US 2018/0097975 A1
US 2014/0364208 A1

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488